 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                          Case No. 19-cr-0500 BLF (NC)
12
                       Plaintiff,                        DETENTION ORDER
13
              v.                                         Hearing: 10/23/19
14
      JEROME SLAYTON, JR.,
15
                       Defendant.
16
17
18         In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on October 23,
19 2019, held a detention or release hearing for defendant Jerome Slayton Jr. The Court
20 concluded that Slayton must be detained due to a risk of non-appearance and danger to the
21 community.
22         Slayton is charged by indictment in this judicial district for one felony count of felon
23 in possession of a firearm and ammunition (18 U.S.C. § 922(g)(1)). See Indictment, ECF 1,
24 filed 10/3/2019. Slayton is charged with possessing on June 27, 2019, a .45 caliber semi-
25 automatic pistol loaded with 7 rounds of ammunition. Slayton first appeared and was
26 arraigned on October 17, 2019. He is presumed innocent of the charge and nothing in this
27 order may be construed as evidence of his guilt. He appeared at the detention hearing with
28 his appointed counsel, AFPD Dejan Gantar. Slayton was advised of his rights and was
 1 advised that he may appeal this detention order to the assigned trial judge. Finally, Slayton
 2 was asked if he wished to waive written findings on detention and he declined the request,
 3 so this order follows.
 4          Both parties presented their factual assertions by proffer. The parties and the Court
 5 were assisted by a pre-bail report prepared by Pretrial Services dated October 22 with an in-
 6 court factual report presented by Officer Granados.
 7          Based on the information presented to the Court and considering all the factors set
 8 forth in 18 U.S.C. § 3142(g), the Court determined that the prosecution has shown by more
 9 than clear and convincing that there is no combination of conditions that will reasonably
10 assure the safety of the community and in particular the safety of his wife and minor
11 children. And as to risk of non-appearance, the Court concluded that the government has
12 proven by more than a preponderance of the evidence that there is a risk of non-appearance
13 that cannot be mitigated by any combination of conditions. The facts underlying this
14 conclusion are set forth in the Pretrial Services Report, which recommended detention: the
15 nature and circumstances of the charged offense and the weight of the evidence; pending
16 state court charges for child cruelty and threat with intent to terrorize; an active protection
17 order lodged against Slayton; two prior firearm-related felony convictions (in 2012 and
18 2015); past failures while on community supervision; allegation that Slayton attempted to
19 flee law enforcement during June 2019 arrest; and Slayton’s use of 12 different
20 aliases/variation of his name. In mitigation, Slayton reported that he has a GED degree, has
21 been regularly employed, has been a long-time California resident, and that an aunt is
22 available as a surety. She was not present at the hearing.
23          The defendant is committed to the custody of the Attorney General or his designated
24 representative for confinement in a corrections facility separate, to the extent practicable,
25 from persons awaiting or serving sentences or being held in custody pending appeal. The
26 defendant must be afforded a reasonable opportunity for private consultation with defense
27 counsel. On order of a court of the United States or on the request of an attorney for the
28 Government, the person in charge of the corrections facility must deliver the defendant to a
                                                     2
1 United States Marshal for the purpose of an appearance in connection with a court
2 proceeding.
3        IT IS SO ORDERED.
4        Date: October 28, 2019                 _________________________
                                                 Nathanael M. Cousins
5                                                United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
